DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2021 has been entered.
 
Claim Status
Claims 17, 19, 30, 32, and 34 are amended. Claim 37 is new. Claims 1-16 and 18 are cancelled.
Claims 17 and 19-37 are pending for examination below.

Response to Arguments
Applicant's arguments filed 05 April 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 7-8 of the Remarks that Bukohl teaches less than 20 bromine index, compared to the newly amended limitation of less than 1 bromine index, and that the genus would not be obvious for the claimed species.

Applicant argues on page 8 of the Remarks that Bukohl only relates to the hydrogenation in a stirred autoclaved at a pressure of 0.6 mPa, and thus is silent with regard to more than one stage, as claimed in the newly amended limitation.
In response, the Examiner respectfully disagrees. Bukohl clearly teaches “one of more” hydrogenation stages (paragraph [0029]). Thus the use of three stages is obvious over Bukohl.
Applicant argues on page 9 of the Remarks that Bukohl teaches away from arriving at a fluid having a bromine content of less than 1 via a three stage hydrogenation process at the claimed pressure of 30 to 70 bar, because Bukohl teaches an example with 0.6 MPa which gets less than 1 bromine index.
In response, the Examiner respectfully disagrees. A disclosed embodiment does not constitute a teaching away from a broader disclosure in the reference (see MPEP 2123). Bukohl clearly teaches that the pressure is preferably 1 to 6 MPa (10 to 60 bar), which continues to overlap and render obvious the claimed range of 30 to 70 bar. A single example at 0.6 MPa which happens to provide the less than 1 bromine index claimed does not mean that this is the only pressure which provides this result. 
	Applicant argues on page 10 of the Remarks that Bukohl fails to teach or suggest a fluid having a bromine index of less than one and a fluid having a boiling range of 
	In response, the Examiner respectfully disagrees. Bukohl clearly also contemplates that the fluid may have a boiling range of 190 to 210°C (20°C) (paragraph [0037]). As noted above, a single disclosed embodiment does not constitute a teaching away from a broader disclosure in the reference (see MPEP 2123). Thus Bukohl contemplates a fluid having the claimed boiling range of at least 10°C and the claimed bromine index of less than 1, and continues to render obvious the claims. 
Applicant asks on page 10 of the Remarks that the Double Patenting Rejection be held in abeyance pending the outcome of prosecution. 
In response, the Office does not hold double patenting rejections in abeyance. See MPEP section 804(I)(1) (“A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional (emphasis added by Examiner). As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.”) Therefore, the Examiner maintains the double patenting rejection below as appropriate due to amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 25-27 of copending Application No. 16/481,017 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant application recites a hydrocarbon fluid containing more than 80% by weight isoparaffins, having a boiling point of 150-260°C and less than 50 ppm aromatics, the fluid being obtainable by a process of catalytically hydrogenating a feed comprising more than 85% by weight oligomerized olefins at a temperature of 115 to 195°C and a pressure from 30 to 70 bar. The combination of claims 18 and 25-27 in Application’017 recites an emollient composition comprising at least one hydrocarbon fluid in an amount of 50 to 100 wt%, where the fluid is obtainable by a process of catalytically hydrogenating a feed comprising more than 85% by weight oligomerized olefins at a temperature of 115 to 195°C and a pressure from 30 to 70 bar, and further recites that the fluid comprises a boiling point of 150-260°C, an isoparaffinic content of more than 80 wt%, and less than 50 ppm aromatics. The claims are not identical because the claims of ‘017 recite that the fluid may be 50 to 100 wt% of the composition, whereas the instant claims only recite a fluid. However, when the emollient composition of ‘017 comprises 100 wt% of the hydrocarbon fluid, the composition of claims 18 and 25-27 of ‘017 is equivalent to the claimed hydrocarbon fluid of instant claim 31, and thus the combination of claims 18 and 25-27 of ‘017 renders obvious instant claim 31.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bukohl et al. (DE 102004018752) (machine translation).
With regard to claims 17, 20, and 25-28, Bukohl teaches a method for hydrogenation of a C12 fraction from oligomerization of butenes (paragraph [0005]) comprising the following:
a) separation of a C12 fraction of oligomerized olefins; and 
b) hydrogenating the C12 fraction (paragraph [0009]), where the process of hydrogenation can be carried out in one or more stages (paragraph [0029]), which encompasses the amount of 3 stages of instant claim 17. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Bukohl also teaches that the C12 fraction of oligomerized olefins comprises less than 1 wt% mass of non-C12 monoalkenes (paragraph [0021]). Thus, the C12 fraction comprises at least 99% by weight C12 monoalkenes (oligomerized olefins), which is within the ranges of more than 85% by weight and more than 90% by weight of instant claims 17 and 20. Bukohl further teaches that the hydrogenation has a temperature of 100-200°C, a pressure of 1 to 6 MPa (10-60 bar) (paragraph [0033]), and an LHSV of 0.1 to 10 h-1 (paragraph [0030]). These overlap the ranges of 115-195°C, 30-70 bar, and LHSV of 0.1 to 3 h-1 of instant claim 17. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Bukohl additionally teaches that the hydrogenated product comprises a boiling point range of 190-210°C and less than 10 ppm by mass aromatics (paragraph [0037]). These are within the ranges of 150-260°C, less than 50 ppm aromatics, and less than 20 ppm aromatics of instant claims 17 and 28. Bukohl further teaches that the amount of C12 alkanes (isoparaffins) is 97% or more by mass (paragraph [0035]), which is within the ranges of more than 80% by weight isoparaffins, more than 85% by weight isoparaffins, more than 90% by weight paraffins, and less than 10% by weight normal paraffins of instant claims 17 and 25-27. Bukohl also teaches that the bromine index is less than 1 mgBr/100g (paragraph [0049]), which is within the range of less than 1 mg/100g of instant claim 17.
	With regard to claim 19, Bukohl teaches that the hydrogenation includes a temperature of 100-200°C, a pressure of 1 to 6 MPa (10-60 bar) (paragraph [0033]), and an LHSV of 0.1 to 10 h-1 (paragraph [0030]). These overlap the ranges of 125-185°C, 40-60 bar, and LHSV of 0.1 to 1 h-1 of instant claim 19. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Bukohl does not appear to explicitly disclose a hydrogen treat rate of 50 to 300 Nm3/ton of feed.
However, Bukohl discloses a ratio of hydrogen to olefin of 1:1 to 3:1 (paragraph [0034]). The volume of 1 mole of hydrogen is 0.0224 Nm3, the molecular weight of C12 olefins is approximately 168.132 g/mol, and 1 US ton is approximately 907,184.74 grams, thus one of ordinary skill in the art would reasonably determine that the ratio of hydrogen to olefin of 1:1 to 3:1 results in a hydrogen treat rate of from about 120 to 362 Nm3/ton of feed, which overlaps the range of 50 to 300 Nm3/ton of instant claim 19. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 21, Bukohl teaches that the C12 oligomerized fraction is tributene (trimeric butene) (paragraph [0004]).
With regard to claim 22, Bukohl teaches that the C12 oligomerized fraction comprises less than 1 wt% mass of compounds which are not C12 monoalkenes (paragraph [0021]), which is equivalent to the product comprising 99 wt% or more C12 monoalkenes. This is within the range of a majority C12 olefins of instant claim 22.
With regard to claim 23, Bukohl teaches separating the C12 oligomer fraction from the oligomerized effluent (paragraph [0009]).
With regard to claim 24, Bukohl teaches that the hydrogenated product comprises a boiling point range of 190-210°C (paragraph [0037]). This is within the range of 150-230°C of instant claim 24. Also, the range of 190-210°C is a range of 20°C, which is within the range of below 90°C of instant claim 24.
	With regard to claim 29, Bukohl does not explicitly teach the amount of naphthenes in the hydrogenated product. However, Bukohl teaches that the product comprises 97% or more by mass C12 paraffins (paragraph [0035]), and thus the amount of naphthenes is no more than 3% by mass, which is within the range of less than 10% by weight of instant claim 29. 
	With regard to claim 30, Bukohl does not explicitly teach the amount of naphthenes in the hydrogenated product. However, Bukohl teaches that the product comprises 97% or more by mass C12 paraffins (paragraph [0035]), and thus the amount of naphthenes is no more than 3% by mass, which is within the range of less than 10% by weight of instant claim 30. Bukohl further teaches that the amount of C12 alkanes (isoparaffins) is 97% or more by mass (paragraph [0035]), which is within the ranges of more than 85% by weight isoparaffins and less than 10% by weight normal paraffins of instant claims 30. Bukohl additionally teaches that the hydrogenated product comprises a boiling point range of 190-210°C (paragraph [0037]). This is within the range of 170-260°C of instant claim 30. 
	With regard to claim 31, Bukohl teaches that the C12 alkane mixture obtained by the hydrogenation above comprises a boiling range of 190-210°C, less than 20 ppm aromatics (paragraph [0037]) and an amount of C12 alkanes (isoparaffins) of 97% or more by mass (paragraph [0035]). These are within the ranges of 180-260°C, more than 80% by mass isoparaffins, and less than 50 ppm aromatics of instant claim 31.
With regard to claim 32, Bukohl teaches a method for hydrogenation of a C12 fraction from oligomerization of butenes (paragraph [0005]) comprising the following:
a) separation of a C12 fraction of oligomerized olefins; and 
b) hydrogenating the C12 fraction (paragraph [0009]). 
Bukohl also teaches that the C12 fraction of oligomerized olefins comprises less than 1 wt% mass of non-C12 monoalkenes (paragraph [0021]). Thus, the C12 fraction comprises at least 99% by weight C12 monoalkenes (oligomerized olefins), which is within the range of more than 85% by weight of instant claim 32. Bukohl further teaches that the hydrogenation has a temperature of 100-200°C, a pressure of 1 to 6 MPa (10-60 bar) (paragraph [0033]), and an LHSV of 0.1 to 10 h-1 (paragraph [0030]). These overlap the ranges of 115-195°C, 30-70 bar, and LHSV of 0.1 to 3 h-1 of instant claim 32. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Bukohl additionally teaches that the hydrogenated product comprises a boiling point range of 190-210°C and less than 10 ppm by mass aromatics (paragraph [0037]). These are within the ranges of 150-260°C, less than 50 ppm aromatics, and less than 20 ppm aromatics of instant claims 17 and 28. Bukohl further teaches that the amount of C12 alkanes (isoparaffins) is 97% or more by mass (paragraph [0035]), which is within the range of more than 80% by weight isoparaffins of instant claim 32. 
Bukohl further teaches that the product is used as a component in cosmetics, cleaning agents, and/or paints and varnishes (paragraph [0046]).
With regard to claim 33, Bukohl teaches that the process of hydrogenation can be carried out in one or more stages (paragraph [0029]), which encompasses the amount of 3 stages of instant claim 18. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). While Bukohl does not specifically recite that the stages are in separate reactors, one of ordinary skill in the art would understand that the stages would be in a single reactor or in separate reactors. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select the option of putting each stage in a separate reactor, as claimed, without undue experimentation as this is a known option for selection of the location of stages in the art.
With regard to claim 34, Bukohl teaches that the hydrogenation includes a temperature of 100-200°C, a pressure of 1 to 6 MPa (10-60 bar) (paragraph [0033]), and an LHSV of 0.1 to 10 h-1 (paragraph [0030]). These overlap the ranges of 135-175°C, about 50 bar, and LHSV of 0.2 to 1 h-1 of instant claim 34. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Bukohl does not appear to explicitly disclose a hydrogen treat rate of 50 to 300 Nm3/ton of feed.
However, Bukohl discloses a ratio of hydrogen to olefin of 1:1 to 3:1 (paragraph [0034]). The volume of 1 mole of hydrogen is 0.0224 Nm3, the molecular weight of C12 olefins is approximately 168.132 g/mol, and 1 US ton is approximately 907,184.74 grams, thus one of ordinary skill in the art would reasonably determine that the ratio of hydrogen to olefin of 1:1 to 3:1 results in a hydrogen treat rate of from about 120 to 362 Nm3/ton of feed, which overlaps the range of 60 to 200 Nm3/ton of instant claim 34. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 35, Bukohl teaches that the hydrogenated product includes a boiling range of 190-210°C (paragraph [0037]), an amount of C12 alkanes (isoparaffins) of 97% or more by mass (paragraph [0035]), a bromine index of less than 1 mg/100g (paragraph [0049]), and a pour point of below -60°C. These are within the ranges of 150-260°C, more than 85% by mass isoparaffins, less than 8% normal paraffins, less than 7 wt% naphthenes, a bromine index of less than 2 mg/100g, and a pour point below -50°C of instant claim 35. Bukohl is silent with regard to the aniline point. However, Bukohl teaches a similar fluid comprising similar pour point, isoparaffin content, aromatic content and boiling point ranges, which is produced by a similar process of oligomerization and hydrogenation. Thus, one of ordinary skill in the art would reasonably conclude that the hydrogenated product of Bukohl would have similar properties to the claimed fluid, including an aniline point from 70-90°C as claimed, absent any evidence to the contrary.
With regard to claim 36, Bukohl teaches that the boiling range is 190-210°C (paragraph [0037]), which is a range of 20°C. This is within the range of not more than 40°C of instant claim 36.
With regard to claim 37, Bukohl teaches a method for hydrogenation of a C12 fraction from oligomerization of butenes (paragraph [0005]) comprising the following:
a) separation of a C12 fraction of oligomerized olefins; and 
b) hydrogenating the C12 fraction (paragraph [0009]).
Bukohl also teaches that the C12 fraction of oligomerized olefins comprises less than 1 wt% mass of non-C12 monoalkenes (paragraph [0021]). Thus, the C12 fraction comprises at least 99% by weight C12 monoalkenes (oligomerized olefins), which is within the range of more than 85% by weight of instant claim 37. Bukohl further teaches that the hydrogenation has a temperature of 100-200°C, a pressure of 1 to 6 MPa (10-60 bar) (paragraph [0033]), and an LHSV of 0.1 to 10 h-1 (paragraph [0030]). These overlap the ranges of 115-195°C, 30-70 bar, and LHSV of 0.1 to 3 h-1 of instant claim 37. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Bukohl additionally teaches that the hydrogenated product comprises a boiling point range of 190-210°C (20°C) and less than 10 ppm by mass aromatics (paragraph [0037]). These are within the ranges of 150-260°C, a boiling range of at least 10°C, and less than 50 ppm aromatics of instant claim 37. Bukohl further teaches that the amount of C12 alkanes (isoparaffins) is 97% or more by mass (paragraph [0035]), which is within the range of more than 80% by weight isoparaffins of instant claim 37. Bukohl also teaches that the bromine index is less than 1 mgBr/100g (paragraph [0049]), which is within the range of less than 1 mg/100g of instant claim 37.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772